DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DANIELLE CARTOLARO,
                              Appellant,

                                     v.

                     CHRISTOPHER CARTOLARO,
                             Appellee.

                               No. 4D18-424

                           [December 6, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No. 31-2017-DR-
000578.

   Danielle Cartolaro, Fellsmere, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.


                           *          *          *

  Not final until disposition of timely filed motion for rehearing.